846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dexter Drake COFFIN, III, Plaintiff-Appellant,v.Edward W. MURRAY, Thomas R. Israel, Kurt Fox, Robert W. Fry,M.D., L. Milton Baum, D.D.S., Defendants-Appellees.
No. 87-7772.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided April 29, 1988.

Dexter Drake Coffin, III, appellant pro se.
Nelson H.C. Fisher, Office of Attorney General of Virginia, Robert Sidney Brewbaker, Jr., Browder, Russell, Morris & Butcher, for appellees.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting in part and rejecting in part the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the the district court's reasoning that defendants were not deliberately indifferent to plaintiff's serious medical needs.  Coffin v. Murray, C/A No. 87-75-H (W.D.Va. Dec. 2, 1987).


2
AFFIRMED.